DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 12/03/2020, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, Claims 15-19 drawn to compositions comprising polymers prepared by polymerizing a mixture of silane(s), tetra(C1-C4)alkyl orthosilicate(s); water; porogenic solvent(s), and C14-C20 fatty acids.  
Claims 15-32 and 34 are pending in this action.  Claim 33 has been cancelled.  Claims 1-14 have been cancelled previously.  Claims 15-20, 23-25, 28-30 have been amended.  Claims 20-32 and 34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 15-19 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.

The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a divisional of U.S. Application No. 14/655,395, filed June 25, 2015 and now abandoned, which is a 371 of PCT/EP2013/077790, filed December 20, 2013, which claims benefit of provisional U.S. Application No. 61/773,185, filed March 6 2013, and also claims benefit of foreign priority to FR 1262784, filed December 26, 2012 (in French).  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Information Disclosure Statement
The information disclosure statement, filed 12/18/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) the breadth of the claims;  (2) the nature of the invention;  (3) the state of the prior art;  (4) the level of skill possessed by one of ordinary skill in the art;  (5) the level of predictability in the art;  (6) the amount of guidance provided 
(1)  The claims are broader in scope than the enabling disclosure.  Applicant is purporting a cosmetic composition comprising at least one molecular imprinted polymer (MIP) prepared by polymerizing at least one silane in the presence of at least one tetra(C1-C4)alkyl orthosilicate as a crosslinking agent; at least one C14-C20 fatty acid template; in water and at least one porogenic solvent, and wherein said MIP traps oleic acid when the composition is applied to a scalp.  However, the specification provides enablement only for preparation of MIP by polymerizing a silane in the presence of crosslinking agent, oleic acid as a template in water-ethanol mixture.
(2)  The nature of the invention is directed to cosmetic compositions comprising MIP providing effective adsorption of a specific fatty acid, i.e., oleic acid (C18H34O2).
 (3)  The state of the art of polymer science/chemical engineering research comprises laborious time-consuming and costly experimental methods comprising synthesis of perspective (co)polymers; purification and/or characterization of said (co)polymers; functional and non-functional assays for perspective use of said (co)polymers in cosmetic/pharmaceutical/medical compositions.
(4)  The relative level of skill possessed by one of ordinary skill in the art of polymer materials science and/or chemical engineering is high, as a majority of lead investigators directing scientific research and development in this particular technological areas 
(5)  Level or degree of predictability of physical properties of (co)polymers is low, given that said properties depend on thermodynamic and/or kinetic flexibility of synthesized (co)polymer chains, that depends on chemical structure of monomeric units, degree of polymerization, polymer molecular weight, (co)polymer composition, distribution of functional groups, etc.  Further, it is well known in the field that the type of porogenic solvent has a big impact on formation of MIP and its molecular recognition ability (see Song et al. and references cited therein).  
(6)  Amount of guidance or direction provided by the inventor is low, because the specification does not teach any correlation between structural specificity of the MIPs and the required/claimed properties of said MIPs as included in cosmetic compositions, and only general statements what can be used to obtain said MIPs is provided.  
(7)  The specification only provides examples of preparing MIP by using (i) 3-aminopropyl)triethoxysilane (APTES) as a silane; (ii) tetraethyl orthosilicate (TEOS) as a crosslinking agent; (iii) oleic acid as a template molecules; and (iv) water-ethanol binary mixture (having a volume ratio of 1.04:4.44 and/or 0.5:10, respectively) as a solvent.  There is no examples regarding the polymerizing various silanes, or using one type of template molecule (e.g., C14 fatty acid) for providing effective adsorption of MIP to another fatty acid, e.g., oleic acid (i.e., C18 fatty acid).  The specification does not teach what compounds can be included and/or should be excluded from cosmetic compositions for providing specific absorption of MIP to oleic acid.  
(8)  Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure is great.  First, one of ordinary skill experimental synthesis of MIPs by polymerizing silane(s) in the presence of a crosslinking agent(s), C14-C20 fatty acid templates, in a mixture of water and porogenic solvent.  It is noted, that this step includes a large variation of experimental parameters such as concentration of compounds included, solvent composition, time of reaction, temperature of reaction, etc., and further includes the purification of produced MIPs candidates.  Second, one needs to determine the proper MIPs that (a) will ensure claimed properties under specific conditions, i.e., “traps oleic acid”; and (b) will provide specific functionality in the claimed compositions that may include unspecified compounds (i.e., cosmetically acceptable carries).  This is especially difficult in the art of polymer science and/or chemical engineering, because the different conditions (i.e., compounds included in said compositions) effect differently on (co)polymer(s) conformation and/or intermolecular interactions.  As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine the potential MIPs that poses claimed inherent properties and can be included in claimed compositions.  
To this point, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present claims are directed to a composition comprising a MIP(s) obtained by a polymerizing a silane(s), a crosslinking agent(s) such as tetra(C1-C4)alkyl orthosolicate(s); a C14-C20 fatty acid(s), and a mixture of water and a porogenic solvent, wherein said MIPs traps oleic acid when said composition is applied to a scalp.  
The written description requirement for a claimed genuses (i.e., silanes, tetra(C1-C4)alkyl orthosolicate(s); a C14-C20 fatty acid(s), porogenic solvents) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP §2163.  
In the present case, only examples of using (i) 3-aminopropyl)triethoxysilane (APTES) as a silane; (ii) tetraethyl orthosilicate (TEOS) as a crosslinking agent; (iii) oleic acid as a template molecules; and (iv) water-ethanol binary mixture as a solvent for preparing MIP that can be included into cosmetic compositions and trap oleic acid when said composition is applied to a scalp is provided.  As such, it appears that the specification lends support for the cosmetic compositions comprising MIP obtained by polymerizing APTES in the presence of TEOS, oleic acid as a template molecules; in water-ethanol mixtures.  
The present specification provides no disclosure beyond the statement, that would have been amenable for use in the present invention.  Specification does not teach (i) how to control the experimental conditions for providing MIP prepared by polymerizing different silanes, or different crosslinking agents, (ii) what solvent should be used for a specific combination of reactive compounds for providing MIP with a specific recognition of oleic acid; (iii) how one should prepare MIP by using one template molecules, wherein said MIP would also have a molecular recognition ability towards another target molecule, (iv) what compounds should be included or must be excluded from the composition to provide the claimed recognition property of the prepared MIP.  To this point, it is noted that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention.  Rather, a precise definition, such as by structure, formula, chemical name or physical properties, is required.  Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 15 recites the limitation “silane is polymerized in water and at least one additional porogenic solvent”, whereas newly amended claims 18 (dependent on claim 15) recites the limitation “wherein the at least one porogenic solvent is chosen from water, C1-C8 alcohols,...” that is unclear.  Does it mean that in claim 15 the solvent may be water only?  Clarification is required.  
Claims 16-17 and 19 are rejected as being dependent on rejected independent claim 15 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 14/655,386; and (2) copending Application No. 14/893,564.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A cosmetic composition comprising at least one molecularly imprinted polymer prepared by polymerizing a mixture comprising (i) silane (e.g., aminopropyltriethoxysilane; aminoethyltriethoxysilane, 3-aminopropylmethyl-diethoxysilane); (ii) (C1-C4)alkyl orthosilicates as crosslinking agent (e.g., tetraethoxysilane, tetramethoxysilane); (iii) water;  (iv) porogenic solvent (THF, ethanol, acetonitrile, etc.); and (v) C14-C20 fatty acid odorous monomers/molecules).  The copending applications claim cosmetic compositions comprising MIPs obtained by polymerizing a mixture comprising compounds as instantly claimed.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0048737 - teaches the use of MIPs (tetraallylsilane or tetravinylsilane as a monomer; oleic acid as a template molecule) in cosmetic compositions.
US 2010/0254932 - teaches cosmetic compositions comprising APTES, 3-aminoethyltriethoxysilane, 3-aminopropylmethyl-diethoxysilane in combination with oleic acid, cross-linkers, water, ethanol, and other additives.
US 7,820,770 - teaches the use of TEOS as a silane crosslinking agent.
US 8,679,859 - teaches functionalizing silanes with TEOS. 
US 8,114,921 - teaches APTES, 3-aminopropylmethyldiethoxysilane modified with TEOS.  
US 2003/0020049 (cited in IDS) - teaches crosslinked polysiloxanes synthesized by sol-gel polymerization of silanes to be used as matrices for active agents.  
US 6,057,377 (cited in IDS) – teaches the sol-gel molecular imprinting method that allows a preparation of a broad range of materials, and also teaches modifications of said method (e.g., by varying solvents, temperature, catalyst, and monomers) for 

Response to Arguments
Applicant's arguments, filed 12/03/2020, have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action..

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615 

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615